DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 10 May 2022 is acknowledged.  The traversal is on the ground(s) that the restriction requirement does not meet the burden of providing reasons for finding the inventions to be independent or distinct because no concrete examples of are cited in support of the examiner's allegations.  This is not found persuasive because, while reasons upon which the holding of inventions as being independent or distinct are required beyond merely a conclusionary statement, there is no requirement that concrete examples be identified.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10 May 2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Walker, Jr. et al. (US 2016/0347042 A1) in view of Fukada et al. (WO 2018/193926 A1).
Note: since WO 2018/193926 A1 is not in the English language, citations in this action refer to US 2020/0157372 A1 - i.e. the US national stage application of WO 2018/193926 A1.
	Walker, Jr. et al. is directed to an article comprising a first surface having a binder resin layer wherein the binder resin layer is formed from a fluorine-containing polymer derived from at least one fluorine containing monomer, at least two non-fluorinated monomers have active hydrogen functional groups, and a curing agent (paragraph 0007).  The binder resin layer provides a film that is stain resistant (paragraph 0005).  The fluorine containing monomer may be a fluoroolefin (paragraph 0090-0091).  The non-fluorinated monomer RX containing active hydrogen functional groups is present at a concentration of 5 to 20 mol% (paragraphs 0090-0091).  The fluorine-containing polymer has a number average molecular weight of 9,000 or greater (paragraph 0076), with the embodiments used in the Example having number average molecular weights of 9,500 and 12,600 (paragraph 0174).  The binder resin may include nonfluorinated polyols (paragraph 0102), which reads on the non-fluorinated compound having a second crosslinkable group of claim 2 wherein the functional group is a hydroxyl group as recited in claim 4.  Suitable curing agents include polyisocyanates (paragraphs 0103-0104).  The article is thermoformable (paragraph 0023).  The article may comprise a substrate layer (paragraph 0112).  The binder resin layer may include dyes and pigments (paragraph 0107) such that it also has a graphic, i.e. decorative, function (paragraph 0117).  The substrate may be an automobile seat cover or automobile body part (paragraph 0112), i.e. an automobile interior or exterior member.
	While Walker, Jr. et al. are silent regarding the average molecular weight between crosslinking points, the film is designed to be formable such that it can bear the elongation that occurs during forming or stretching without failing, cracking, or generating other defects (paragraph 0115).  To this end, Walker, Jr. et al. teach controlling the crosslink density, i.e. the inverse of the average molecular weight per crosslink (paragraph 0115).  Since the range of average molecular weight between crosslinking points for the instant invention is selected to suppress cracking in the film while stretched or in a stretched state (e.g. paragraph 0015 on pages 6-7 and paragraph 0021 on pages 8-9), one of ordinary skill in the art would expect the average molecular weight between crosslinking points in the binder resin layer of Walker, Jr. et al. to inherently satisfy the limitations of claim 1.  Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the average molecular weight between crosslinking points in the binder resin layer of Walker, Jr. et al., since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).  One of ordinary skill in the art would expect such an optimization to result in an average molecular weight between crosslinking points that satisfies the limitations of claim 1 since both Walker, Jr. et al. and the instant invention teach the correlation between crosslink density and cracking in the film upon stretching.
	Furthermore, since the number average molecular weight of the partially fluorinated polymer of Walker, Jr. et al. is within the range disclosed in the instant invention, one of ordinary skill in the art would expect the ratio of the number average molecular weight of the polymer to the average molecular weight between crosslinking points to satisfy the limitations of claim 7.
	While one of ordinary skill in the art would expect the reaction of a polyisocyanate curing agent with hydroxyl functional groups to result in the presence of urethane bonds in the binder resin layer, Walker, Jr. et al. do not teach the presence of an allophanate bond.
	Fukada et al. is directed to a fluorine-containing copolymer that may be used to form a coating film that is excellent in repeated stain removability (paragraph 0009).  The copolymer may be used to form a coated article that may be used in exterior or interior automotive applications (paragraph 0114).  The composition comprises a curing agent that is an adduct modified body or an allophanate modified body of a polyvalent isocyanate compound (paragraph 0021).
	It would have been obvious to use the curing agent of Fukada et al. in the binder resin layer of Walker, Jr. et al. since the courts have held the selection of a known material (e.g. the allophanate modified body of a polyvalent isocyanate compound of Fukada et al.) based on its suitability for its intended use (e.g. curing agent in a fluorinated coating providing stain resistance for interior/exterior automotive applications) supported a prima facie obviousness determination.  See MPEP 2144.07.
	Additionally regarding claim 5, one skilled in the art would be motivated to use a combination of an adduct modified body of a polyvalent isocyanate and an allophanate modified body of a polyvalent isocyanate as the curing agent both are taught by Fukada et al. to be suitable as curing agents for a fluorinated coating providing stain resistance.  It has been held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art.  See MPEP 2144.06.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7 of U.S. Patent No. 11,173,695 in view of Fukada et al. (WO 2018/193926 A1).
	Claims 1 of U.S. Patent No. 11,173,695 recite a decorative film comprising a base film layer and a fluorinated layer containing a crosslinkable fluorinated polymer that has been crosslinked.  The crosslinked fluorinated polymer has a number average molecular weight of 3,000 to 30,000 and is a co-crosslinked product of a polymer having units based on a fluoroolefin and units having a first crosslinkable group, a non-fluorinated compound having a second crosslinkable group, and a curing agent having at least two reactive groups.  The average molecular weight between crosslinking points up to 50,000.  Claim 2 further recites that the ratio of the number average molecular weight to the average molecular weight between crosslinking points is from 0.01 to 15.  Claim 3 further recites that the crosslinkable polymer comprises 3 to 30 vol% of units having a crosslinkable group.  Claim 7 further recites that the decorative film is an automobile exterior or interior member.
	Claims 1-3 and 7 of U.S. Patent No. 11,173,695 do not recite the presence of urethane and allophanate bonds in the fluorinated layer.
	Fukada et al. is directed to a fluorine-containing copolymer that may be used to form a coating film that is excellent in repeated stain removability (paragraph 0009).  The copolymer may be used to form a coated article that may be used in exterior or interior automotive applications (paragraph 0114).  The composition comprises a curing agent that is an adduct modified body or an allophanate modified body of a polyvalent isocyanate compound (paragraph 0021) in conjunction with hydroxyl functional groups (paragraph 0048).
	It would have been obvious to use hydroxyl functional groups and the curing agent of Fukada et al. in the fluorinated layer of claims 1-3 and 7 of U.S. Patent No. 11,173,695 since the courts have held the selection of a known material (e.g. the allophanate modified body of a polyvalent isocyanate compound of Fukada et al.) based on its suitability for its intended use (e.g. curing agent in a fluorinated coating for interior/exterior automotive applications) supported a prima facie obviousness determination.  See MPEP 2144.07.
	Additionally regarding claim 5, one skilled in the art would be motivated to use a combination of an adduct modified body of a polyvalent isocyanate and an allophanate modified body of a polyvalent isocyanate as the curing agent both are taught by Fukada et al. to be suitable as curing agents for a fluorinated coating providing stain resistance.  It has been held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art.  See MPEP 2144.06.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
	The invention of claim 6 is directed to a decorative film as recited in claim 5 wherein the mass ratio of the allophanate body to the adduct body is from 0.1 to 9.0.
	Walker, Jr. et al. (US 2016/0347042 A1) and Fukada et al. (WO 2018/193926 A1) represent the closest prior art.  However, Walker, Jr. et al. nor Fukada et al., individually or taken together, teach or fairly suggest the use of a curing agent containing an allophanate body of a polyisocyanate and an adduct body of a polyisocyanate at a mass ratio of 0.1 to 9.0.  While Fukada et al. teach the use of either an allophanate body of a polyisocyanate or an adduct body of a polyisocyanate as a curing agent thus rendering it obvious to use the combination as curing agents, there is nothing in the reference that would motivate one of ordinary skill in the art to ensure that the mass ratio of the curing agents satisfies the limitations of claim 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787